Citation Nr: 0032988	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right hip replacement, currently evaluated as 
70 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to February 
1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in April 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected right hip replacement 
residuals are not shown to be manifested by a level of 
disablement reflective of painful motion or weakness such as 
to require the use of crutches.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 70 percent for the service-connected right hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5054 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The veteran's right hip disability is currently evaluated as 
70 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5054.  Under this Diagnostic Code, a prosthetic replacement 
of the head of the femur or the acetabulum for one-year 
following the implantation of the prosthesis warrants a 100 
percent disability evaluation.  Following implantation of the 
prosthesis, with painful motion or weakness such as to 
require the use of crutches, a 90 percent evaluation is 
warranted.  A 70 percent evaluation requires markedly severe 
residual weakness with pain or limitation of motion following 
the implantation of the prosthesis.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in April 1999, to 
include affording the veteran a VA examination in order to 
determine the nature and severity of his service-connected 
right hip disability.  

The veteran was afforded this examination in January 2000.  
At that time, the veteran was noted to own and run a 
restaurant where he also worked as a cook.  

The veteran presented with complaints of pain in his right 
hip and difficulty walking and standing for prolonged periods 
of time.  Specifically, he reported an ability to walk for 10 
minutes, stand for 20 minutes, sit for 60 minutes and lift 25 
pounds.  The pain was noted to be worse with weight bearing 
and to be particularly bothersome about 4 days per week.  
Aspirin was stated to provide limited relief.  He was also 
noted to use a cane held in his left hand when the pain was 
severe.  He characterized the pain as being severe most of 
the time when he was on his feet.  

The physical examination of the veteran revealed him to walk 
with a slight right limp.  Active ranges of motion were 
recorded as follows:  flexion to 110 on the right, with 
tenderness at 110 degrees, and to 125 on the left; extension 
to 20 degrees, bilaterally; adduction to 20 degrees, 
bilaterally, with tenderness on the left at 20 degrees; 
abduction to 30 degrees on the right, with tenderness at 30 
degrees; and to 40 degrees on the left, with tenderness at 40 
degrees; external rotation was to 60 degrees, bilaterally, 
with tenderness at 60 degrees on the right; and, internal 
rotation was to 20 degrees on the right, with tenderness at 
20 degrees, and 30 degrees on the left.  X-ray studies of the 
right hip were noted to show satisfactory alignment and 
position of the total prosthesis with no loosening.  There 
was also minimal keratotic bone formation about the hip 
joint.  The final diagnosis was that of status-post right hip 
replacement with total prosthesis in 1987 for a vascular 
necrosis recurring with posterior dislocation in 1966.  The 
veteran was further noted to have subjective pain on weight 
bearing radiating to the knee and often involving the lumbar 
area.  

The examining physician concluded that the veteran suffered 
from markedly severe pain following implantation of the 
prosthesis with some limitation of motion.  The effect on his 
occupation as a restaurateur and cook was noted to be that he 
was forced to work while in pain.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right hip 
disability does not warrant an increased disability rating in 
excess of 70 percent.  Specifically, in light of the recent 
examiner's finding that the veteran suffered from markedly 
severe pain with some limitation of motion, the Board finds 
that the clinical record does not support a conclusion that 
the present manifestations of the veteran's service-connected 
right hip disability are consistent with painful motion or 
weakness such as to require the use of crutches.   

Hence, the Board finds that the preponderance of the evidence 
is against the claim for an increased rating in excess of 70 
percent for the service-connected residuals of a right hip 
replacement.  

The Board further finds that the matter of entitlement to a 
total disability rating based on individual unemployability 
due to his service-connected disability is not for 
consideration in this case.  The Board notes that there is no 
probative evidence in the record to suggest that the veteran 
is incapable of performing work due solely to his service-
connected right hip disability.  

In fact, most recent VA examination conducted for VA purposes 
included a notation to the effect that the veteran was indeed 
engaging in substantially gainful employment as a 
restaurateur and cook, despite his service-connected 
disability.  



ORDER

An increased rating for the service-connected residuals of a 
right hip replacement is denied.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 

